960 F.2d 145
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Delton L. DORTY, Sr., Plaintiff-Appellant,v.E. Z. GRAVELY, Trooper, North Carolina Highway Patrol;  CarlG. Pigford, Defendants-Appellees,andJim MARTIN, Governor;  Highwat Patrol Commissioner;Chairman of Highway Patrol State Troopers;  ThreeUnknown Highway Patrol State Troopers,Defendants.
No. 91-7128.
United States Court of Appeals,Fourth Circuit.
Submitted:  December 17, 1991Decided:  April 23, 1992

Appeal from the United States District Court for the Middle District of North Carolina, at Durham.  Richard C. Erwin, Chief District Judge.  (CA-88-771-D)
Delton L. Dorty, Sr., appellant pro se.
Isaac T. Avery, III, Special Deputy Attorney General, Raleigh, N.C., for appellees.
M.D.N.C.
AFFIRMED.
Before RUSSELL, MURNAGHAN, and WILKINSON, Circuit Judges.
OPINION
PER CURIAM:


1
Delton L. Dorty, Sr. appeals from the district court's order entering judgment for defendants in accordance with a jury verdict finding that excessive force was not used against Dorty during his arrest.  We have carefully considered the record and Dorty's contentions on appeal.  We conclude that the verdict was supported by the evidence and this appeal is without merit.  Accordingly, we affirm the judgment of the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.